DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Patent Application No. 17/238,642, now U.S. Patent No. 11,293,051, which is a Continuation of U.S. Patent Application No. 16/941,585, now U.S. Patent No. 11,021,737, and claims earliest benefit of U.S. Provisional Application No. 61/579,265, filed December 22, 2011, which teaches all the limitations of the current claims (for example, see paragraphs 9-14 and claims 1, 19 and 23).  

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-7 in the reply filed on May 25, 2022 is acknowledged.  However, original claims 1-30 that included the restricted inventions of Groups I and II have been canceled and therefore the requirements for Election of Invention and Species with regards to claims 1-30 are withdrawn.  New claims 31-59 have been filed which are of similar subject matter to those of original claims 1-7, and will be examined on the merits.  No claims have been withdrawn from consideration.  

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 31-59 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-96 of U.S. Patent No. 11,293,051.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,293,051 represent a narrower species of the current claims, and this species anticipates the current, more generic claims.  Both sets of claims are drawn to methods of analyzing a cell or tissue sample that comprises the steps of providing a cell or tissue sample comprising an analyte at a spatial location in the cell or tissue sample, binding one or more detection reagents to the analyte in the cell or tissue sample to associate a plurality of predetermined sequences with the analyte (see claim 26 of the ‘051 patent that teaches predetermined sequences of the detection reagents), wherein each detection reagent comprises a probe that binds to the analyte and one or more predetermined sequences, detecting the plurality of predetermined sequences in a temporally sequential manner to obtain a plurality of signal signatures at the spatial location, and using a temporal order of the plurality of signal signatures at the spatial location to identify the analyte at the spatial location in the cell or tissue sample.  In addition, the claims of U.S. Patent No. 11,293,051 also teach that detection comprises performing first and second readout cycles that comprises associating decoding reagents with a subset of the detection reagents bound to the analytes, and detecting signal signatures from the plurality of decoding reagents. 

5.	Claims 31-59 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-82 of U.S. Patent No. 11,293,052.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,293,052 represent a narrower species of the current claims, and this species anticipates the current, more generic claims.  Both sets of claims are drawn to methods of analyzing a cell or tissue sample that comprises the steps of providing a cell or tissue sample comprising an analyte at a spatial location in the cell or tissue sample, binding one or more detection reagents to the analyte in the cell or tissue sample to associate a plurality of predetermined sequences with the analyte (see claim 2 of the ‘052 patent that teaches predetermined sequences of the detection reagents), wherein each detection reagent comprises a probe that binds to the analyte and one or more predetermined sequences, detecting the plurality of predetermined sequences in a temporally sequential manner to obtain a plurality of signal signatures at the spatial location, and using a temporal order of the plurality of signal signatures at the spatial location to identify the analyte at the spatial location in the cell or tissue sample.  In addition, the claims of U.S. Patent No. 11,293,052 also teach that detection comprises performing first, second and third readout cycles that comprises imaging the sample and detecting optical signals at the location, and detecting signal signatures of the temporal order of signal signatures. 

6.	Claims 31-59 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,293,054.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,293,054 represent a narrower species of the current claims, and this species anticipates the current, more generic claims.  Both sets of claims are drawn to methods of analyzing a cell or tissue sample that comprises the steps of providing a cell or tissue sample comprising an analyte at a spatial location in the cell or tissue sample, binding one or more detection reagents to the analyte in the cell or tissue sample to associate a plurality of predetermined sequences with the analyte (see claim 1 of the ‘054 patent that teaches that the predetermined sequences of the detection reagents are a plurality of subsequences), wherein each detection reagent comprises a probe that binds to the analyte and one or more predetermined sequences, detecting the plurality of predetermined sequences in a temporally sequential manner to obtain a plurality of signal signatures at the spatial location, and using a temporal order of the plurality of signal signatures at the spatial location to identify the analyte at the spatial location in the cell or tissue sample.  In addition, the claims of U.S. Patent No. 11,293,054 also teach that detection comprises generating a set of signal signatures by coupling a first decoder probe comprising a first detectable label to a first subsequence, and detecting a first signal signature from the first detectable label, coupling a second decoder probe comprising a second detectable label to a second subsequence, and detecting a second signal signature from the second detectable label, and processing the set of signal signatures to identify the analyte. 

7.	Claims 31-59 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 11,021,737 (cited on IDS of 01/26/2022).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the current claims and the allowed claims of U.S. Patent No. 11,021,737 are both drawn to methods of biological analysis to identify an analyte in a sample such as a cell or tissue sample that comprises contacting the sample with a detection reagent that comprises a probe that binds to the analyte and label comprising one or more pre-determined sequences, and detecting a temporal order of signal signatures in the sample that is associated with the one or more pre-determined sequences, and using the temporal order of signal signatures to identify the analyte in the sample.  

8.	Claims 31-59 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,227,639.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,227,639 represent a narrower species of the current claims, and this species anticipates the current, more generic claims.  Both sets of claims are drawn to methods of analyzing a cell or tissue sample that comprises the steps of providing a cell or tissue sample comprising an analyte at a spatial location in the cell or tissue sample, binding one or more detection reagents to the analyte in the cell or tissue sample to associate a plurality of predetermined sequences with the analyte (see claim 1 of the ‘639 patent that teaches that the predetermined sequences of the detection reagents are a plurality of subsequences), wherein each detection reagent comprises a probe that binds to the analyte and one or more predetermined sequences, detecting the plurality of predetermined sequences in a temporally sequential manner to obtain a plurality of signal signatures at the spatial location, and using a temporal order of the plurality of signal signatures at the spatial location to identify the analyte at the spatial location in the cell or tissue sample.  In addition, the claims of U.S. Patent No. 10,227,639 also teach that the analyte is one of a plurality of analytes that are immobilized, the detection reagent comprises a probe targeting the analyte conjugated to a nucleic acid label comprising a plurality of pre-determined subsequences that forms an identifier of the probe, wherein a first decoder probe comprising a first detectable label is hybridized with a first subsequence and a first signal signature of the first detectable label is detected, wherein a second decoder probe comprising a second detectable label is hybridized with a second subsequence and a second signal signature of the second detectable label is detected to provide a set of signal signatures, and comparing the set of signal signatures against the set of signal signatures assigned to different analytes to identify the probe, and thereby identify the analyte immobilized in the sample. 

9.	Claims 31-59 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 44-50 of copending U.S. Application No. 17/366,127.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 17/366,127 represent a narrower species of the current claims, and this species anticipates the current, more generic claims.  Both sets of claims are drawn to methods of analyzing a cell or tissue sample that comprises the steps of providing a cell or tissue sample comprising an analyte at a spatial location in the cell or tissue sample, binding one or more detection reagents to the analyte in the cell or tissue sample to associate a plurality of predetermined sequences with the analyte (see claim 44 of the ‘127 application that teaches that the predetermined sequences of the detection reagents are predetermined subsequences), wherein each detection reagent comprises a probe that binds to the analyte and one or more predetermined sequences, detecting the plurality of predetermined sequences in a temporally sequential manner to obtain a plurality of signal signatures at the spatial location, and using a temporal order of the plurality of signal signatures at the spatial location to identify the analyte at the spatial location in the cell or tissue sample.  In addition, the claims of copending U.S. Application No. 17/366,127 also teach that the analyte is a ribonucleic acid (RNA) molecules, and further teach performing a plurality of readout cycles comprising a first and second readout cycle, each readout cycle comprising using a plurality of decoder probes to associate a plurality of detectable labels with a subset of the plurality of detection reagents bound to the RNA molecule in the cell or tissue sample, wherein a decoder probe is complementary to and hybridizes with a pre-determined subsequence of a detection reagent of the subset of detection reagents. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

10.	Claims 31-59 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-50 of copending U.S. Application No. 17/366,151.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 17/366,151 represent a narrower species of the current claims, and this species anticipates the current, more generic claims.  Both sets of claims are drawn to methods of analyzing a cell or tissue sample that comprises the steps of providing a cell or tissue sample comprising an analyte at a spatial location in the cell or tissue sample, binding one or more detection reagents to the analyte in the cell or tissue sample to associate a plurality of predetermined sequences with the analyte, wherein each detection reagent comprises a probe that binds to the analyte and one or more predetermined sequences, detecting the plurality of predetermined sequences in a temporally sequential manner to obtain a plurality of signal signatures at the spatial location, and using a temporal order of the plurality of signal signatures at the spatial location to identify the analyte at the spatial location in the cell or tissue sample.  In addition, the claims of copending U.S. Application No. 17/366,151 also teach contacting the sample with first and second detection reagents to bind the first detection reagent with a first analyte and the second detection reagent with a second analyte, wherein the predetermined sequences of the first detection reagent are different from the predetermined sequences of the second detection reagent. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Subject Matter Free of the Prior Art
11.	Claims 31-59 the claimed invention are novel and unobvious over the closest prior art of Chee et al. (U.S. Patent No. 9,371,598, cited on IDS of 01/26/2022, 29-page document), and no additional prior art was identified that teaches or suggests methods for analyzing a cell or tissue sample to identify analytes, including mRNA molecules, at a spatial location in the sample as currently claimed.  Chee teaches methods and systems for performing spatially encoded biological assays using high levels of multiplexing to identify defined spatial patterns in a biological sample, wherein probes are delivered to a biological sample affixed to a support to allow the probes to interact with the sample, delivering encoding oligonucleotides to the sample according to a known spatial pattern and coupling the encoding oligonucleotides to the probes, determining the sequence of the encoding oligonucleotides coupled to the probes using high-throughput sequencing, and mapping the biological targets to locations on or in the sample (see Abstract, column 2, lines 3-40, column 3, lines 18-35 and Figures 1 and 2).  However, Chee does not teach or suggest a method as currently claimed that comprises the use of one or more detection reagents comprising a probe that binds to the analyte and one or more predetermined sequences, detecting a plurality of the predetermined sequences in a temporally sequential manner to obtain a plurality of signal signatures at a spatial location in a cell or tissue sample, and using a temporal order of the plurality of signal signatures to identify the analyte at the spatial location in the cell or tissue sample. 
Also of particular interest to the currently claimed invention is the reference of Pierce et al. (U.S. Patent Pub. No. 2006/0228733, cited on IDS of 01/26/2022, 29-page document).  Pierce teaches methods for identifying and imaging analytes in a biological sample (see Figure 1 and Table 1) using a probe such as an antibody linked to one or more nucleic acid initiation regions, wherein a set of labeled monomers binds to an initiation region to initiate a hybridization chain reaction to detect the presence of the analyte (see paragraphs 11, 13, 70 and 92 and Figure 9).  However, like Chee, Pierce does not teach or suggest a method as currently claimed that comprises the use of one or more detection reagents comprising a probe that binds to the analyte and one or more predetermined sequences, detecting a plurality of the predetermined sequences in a temporally sequential manner to obtain a plurality of signal signatures at a spatial location in a cell or tissue sample, and using a temporal order of the plurality of signal signatures to identify the analyte at the spatial location in the cell or tissue sample.  Thus, while Pierce teaches that a detection probe may comprise multiple initiation regions that bind the same or different labeled monomers (similar but not identical to the detection reagents as claimed, see Figure 9), there is no defined temporal order for binding the labeled monomers, either for associating a temporal order of signal signatures to a location in a sample, or for identifying an analyte in the sample at a particular location using the temporal order of signal signatures. 
Other references of particular interest to the currently claimed invention are Hunkapiller et al. (U.S. Patent No. 6,232,067, cited on IDS of 01/26/2022, 29-page document) and Livak, K.J. (U.S. Patent Pub. No. 2007/0190543, cited on IDS of 01/26/2022, 29-page document). 

Conclusion
12.	Claims 31-59 are rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above.  However, claims 31-59 are free of the prior art, as also discussed above. 

Correspondence

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637